DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 05/25/21 and 02/25/20.
Election
2)	Acknowledgment is made of Applicants’ election filed 09/13/21 in response to the restriction mailed 06/11/21. Applicants have elected invention I without traverse.
Status of Claims
3)	Claims 3, 5-7, 10 and 16-18 have been amended via the preliminary amendment filed 05/25/2021.
	Claims 8, 14 and 15 have been canceled via the preliminary amendment filed 05/25/2021. 
	Claims 1-7, 9-13 and 16-20 are pending.
Claims 2 and 16-20 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.
	Claims 1, 3-7 and 9-13 are examined on the merits.	 
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s Information Disclosure Statement filed 02/25/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicant’s Sequence Listing which has been entered on 03/03/20.  
Drawing(s)
6)	Acknowledgment is made of the drawings filed 02/25/20.
Priority
7)	The instant AIA  application, filed 02/25/20, is the national stage 371 application of PCT/EP2018/072988 filed 08/27/2018, which claims priority to the European application 17187989.3 filed 08/25/2017. A certified copy of the foreign priority application has been submitted. 
Objection(s) to Specification
8)	The instant specification is objected for the following reasons: 
(a)	MPEP 601.01 (g) states: "if the drawings show Figures 1A, 1 B, and 1C and the brief description of the drawings refers only to Figure 1, this is an error in the specification which must be corrected." 
Figures 1-4 of the instant specification includes multiple panels.  The ‘Brief Description of the Drawings’ at lined 11 and 32 of page 6 and lines 9 and 25 of the specification is objected to. While the actual drawings identify the Figure 7 as Figures 7A and 7B, the ‘Brief Description of the Drawings’ on page 7 of the specification does not refer to the figure as --Figures 1A and 1B—and so on.  Amendment to these parts of the specification is needed to reflect this.  References to these Figures throughout the specification should be amended accordingly.
	(b)	The instant specification is objected to because it incorporates subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code.  For example, see the limitation ‘http’ on pages 12 and 16. However, attempts to incorporate subject matter into the patent application by reference to an active hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference.  See MPEP 608.01.  Such embedded active hyperlinks and/or other forms of browser-executable code therefore require deletion, or in the instant case, replacement with the phrase --hypertext transfer protocol--.  
	(c)	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.
	(d)	The recitation ‘□6x108 CFU’ at line 16 of page 24 of the as-filed specification is objected to. It is unclear what does it encompass.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph 
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

10)	Claims 1, 3, 7, 10 and 13 and the dependent claims 4-6, 9, 11 and 12 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.
	Instant claims are directed to the isolated Bifidobacterium longum APC1472 which is deposited at the National Collection of Industrial and Marine Bacteria, United Kingdom under the accession number NCIMB 42795. It is apparent that the claimed strain is required to practice the claimed invention. As a required element, the specifically claimed strain must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a), may be satisfied by a deposit of the claimed at an acceptable depository. From the instant specification, it appears that the bacterial strain, Bifidobacterium longum APC1472, is deposited at the NCIMB on 01 August 2017 under the accession number 42795. However, the biological material depository as recited via its name, National Collection of Industrial and Marine Bacteria, is not an acceptable depository. Although the address of NCIMB as recited at lines 27-28 of page 11 of the specification appears to be correct, the correct expansion of ‘NCIMB’ should be --National Collections of Industrial, Food and Marine Bacteria--. Page 30 of the as-filed specification indicates that said strain is deposited under the provisions of the Budapest Treaty. If this deposit has indeed been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required. The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state.  The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain 
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application.  The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7)  A statement that the deposit is capable of reproduction.  If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strain described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the Applicants’ possession at the time the application was filed. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ) Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12)	Claims 4-7 and 9-13 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	 
	(a)	The dependent claims 4-7 and 9 are indefinite for lacking sufficient antecedence in the limitation ‘A composition according to Claim 3’. For proper antecedence and for distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --The composition of claim 3--.
	(b)	Analogous criticism and rejection apply to the dependent claims 11 and 12 with regard to the limitation ‘A pharmaceutical composition according to Claim 10’. For proper antecedence and for distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --The pharmaceutical composition of claim 10--.
	(c)	The dependent claim 13 is indefinite for lacking sufficient antecedence in the limitation ‘An isolated Bifidobacterium longum APC1472 strain of Claim 1’. For proper antecedence and for distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --The isolated Bifidobacterium longum APC1472 strain of claim 1--.
	(d)	Analogous criticism and rejection apply to the dependent claim 10 with regard to the limitation ‘an isolated Bifidobacterium longum APC1472 strain of Claim 1’. For proper antecedence and for distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --the isolated Bifidobacterium longum APC1472 strain of claim 1--.
	(e)	Claim 9 is indefinite for lacking sufficient antecedence in the limitation ‘composition’. See the end of the claim.
	(f)	Claim 9 is vague, ambiguous and indefinite in the limitations: ‘composition …. comprising at least 106 cfu per gram of composition’. It is unclear what exactly is comprised in the composition as ‘at least 106 cfu’. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
 	(g)	Claims 11 and 12, which depend from claim 10, are also rejected as being indefinite because of the indefiniteness identified above in claim 10.
Rejection(s) under 35 U.S.C § 101
13)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

14)	Claims 1-7, 9-11 and 13 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Instant claim 1 recites an isolated Bifidobacterium longum APC1472, which is deposited at the National Collection of Industrial and Marine Bacteria, United Kingdom under the accession number NCIMB 42795. While said strain is viable or non-viable per claim 7, said strain is in a dried or lyophilised form per claim 13. While claim 3 recites a generic composition comprising said strain and the composition of claim 4 is a food. While the composition of claim 5 comprises said strain and a prebiotic or probiotic material, the composition of claim 6 includes an additional probiotic bacterium. The composition of claim 10 comprises a suitable pharmaceutical excipient, for example, inert water. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). There is no indication within the as-filed application that the Bifidobacterium longum APC1472 strain is modified either genetically or an in any other way. The state of the art teaches that the Bifidobacterium longum APC1472 strain is a naturally occurring probiotic bacterium present in and obtained from one week-old, breast milk-fed subject E. See row 7 of Table 1 of Arboleya et al. BMC Genomics 19: 33, pages 1-16, 08 January 2018, the relevant part of which is reproduced herein beow (see last row therein including the underlined portion):

    PNG
    media_image1.png
    313
    1066
    media_image1.png
    Greyscale

Clearly, the Bifidobacterium longum APC1472 strain is a naturally occurring and nature-derived probiotic bacterium. Claim 9 does not identify the precise element that is present as 106 cfu per gram of composition. With regard to claims 10, 4, 5 and 6 respectively, since water, food, a probiotic and a probiotic bacterium also occur in nature, the combination of each of these elements and the Bifidobacterium longum APC1472 strain is a nature-based product. There is no indication that having the Bifidobacterium longum APC1472 strain in each of these natural elements would materially change the Bifidobacterium longum APC1472. Thus, for at least one derived therefrom, or from nature.  This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claims as a whole are analyzed to determine whether any additional element, or a combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. Having water, a natural food, prebiotic or probiotic with the Bifidobacterium longum APC1472 strain does not markedly change the strain and does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). In addition, using a probiotic Bifidobacterium longum in water and in a food in a unit dose form with a prebiotic or probiotic material was well understood, routine and conventional prior to Applicants’ invention and at the time of filing of the application, so the mixing of such an element and the Bifidobacterium longum APC1472 strain does not meaningfully limit the claims. The claims as a whole do not amount to significantly more than each ‘product of nature’ by itself (Step 2B: NO). The presence of a naturally occurring judicial exception by itself or with a natural element does not change it markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting agent or composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed Bifidobacterium longum APC1472 strain in the composition are the handiwork of nature.  The claims as a whole add nothing significant beyond the sum of their parts taken separately.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Notice Re Prior Art Available under Both Pre-AIA  and AIA  

Rejection(s) under 35 U.S.C § 102
15)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

16)	Claims 1, 3 and 7 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Barrett et al. (Arch Dis Child Fetal Neonatal Ed. 100: F405–F410, First published online 20 April 2015) as evidenced by Arboleya et al. (BMC Genomics 19: 33, pages 1-16, 08 January 2018).
	Barrett et al. taught a strain of Bifidobacterium longum isolated from a normal one week-old, breast-fed infant subject E, born by caesarean section, which strain was considered to be resident within the normal gut. Barrett et al. taught a composition comprising said strain in a maximum recovery diluent or in glycerol. Said strain was maintained at -80oC in 40% v/v glycerol and therefore is expected to be viable and/or non-viable. See first three full paragraphs in right column of page F406; the disclosure in Table 1 for week one infants born by caesarean section (CS) and breastfed; Figure 1; section ‘Week 1’ under ‘Results’; line 1 and the first part of line 2 of the paragraph bridging pages F408 and F409; and Figure 4A; and Table 3. That the prior art isolated strain of Bifidobacterium longum is the same as the instantly claimed Bifidobacterium longum APC1472 is inherent from the teachings of Barrett et al. in light of what is well known in the art. For instance, Arboleya et al. expressly identified the Bifidobacterium longum APC1472 strain as the strain isolated from the one week-old, breast milk-fed subject E as disclosed by reference [49].  See Table 1 of Arboleya et al., the relevant part of which is reproduced herein beow (see last row therein including the underlined portion):

    PNG
    media_image1.png
    313
    1066
    media_image1.png
    Greyscale


The reference [49] set forth in Table 1 of Arboleya et al. supra depcting “B. longum APC 1472” is the applied prior art of:
49. Barrett E, Deshpandey AK, Ryan CA, Dempsey EM, Murphy B, O'Sullivan L,
Watkins C, Ross RP, O'Toole PW, Fitzgerald GF, et al. The neonatal gut
harbours distinct bifidobacterial strains. Arch Dis Child Fetal Neonatal Ed.
2015; 100(5): F405-10.
Arboleya et al. expressly taught that the Bifidobacterium longum strains depicted in their Table 1, which included the instantly claimed B. longum APC1472, “had previously been isolated from infant faeces [49 ….]” and “deposited in the APC Culture Collection (APC Microbiome Institute, Ireland)”. See lines 1-3, 5 and 6 under the section ‘Methods’ on page 13 of 16. Again, the reference [49] referred to by Arboleya et al. is the applied prior art of:
49. Barrett E, Deshpandey AK, Ryan CA, Dempsey EM, Murphy B, O'Sullivan L,
Watkins C, Ross RP, O'Toole PW, Fitzgerald GF, et al. The neonatal gut
harbours distinct bifidobacterial strains. Arch Dis Child Fetal Neonatal Ed.
	2015; 100(5): F405-10.
Clearly, the prior art B. longum APC1472 is the same as the instantly claimed Bifidobacterium longum APC1472, designated with the accession number NCIMB 42795. The prior art strain and composition meet the structural requirements of the instant claims. Since the Office does not have the facilities for examining and comparing Applicants’ strain and composition with the prior art strain and composition, the burden is on Applicants to show a novel or an unobvious difference between the instantly claimed formulation and the prior art formulation. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594. Note that as long as there is evidence establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  
et al. The reference of Arboleya et al. providing the extrinsic evidence is not used as a secondary reference in combination with the reference of Barrett et al., but rather is used to show that every element of the claimed subject matter is disclosed by Barrett et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art. See In re Samour 197 USPQ 1 (CCPA 1978). Note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP 2124.  
Rejection(s) under 35 U.S.C § 103
17)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
18)	Claims 4-6 and 10-13 are rejected under 35 U.S.C § 103 as being unpatentable over Barrett et al. (Arch Dis Child Fetal Neonatal Ed. 100: F405–F410, first published online 20 April 2015) as evidenced by Arboleya et al. (BMC Genomics 19: 33, pages 1-16, 08 January 2018) as applied to claims 3 and 1 above and further in view of Verdu de Bercik et al. (US 20120244125 A1 - Applicants’ IDS) and Papadimitriou et al. (Front. Microbiol. 6: 1-28, 2015). 
et al. as evidenced by Arboleya et al. are set forth supra which are silent on the B. longum APC1472 therein being in a pharmaceutical or food composition, with or without a prebiotic material, a probiotic material, or a probiotic bacterium, or in a dried form or in a form for targeted release in the intestine.
	However, having an art-known probiotic B. longum as a pharmaceutical composition and 
 in a carefully adjusted dosage per doctor’s recommendation, or as a food or drink product, or as a powder (i.e., dried form) reconstituted with milk or water (i.e., suitable pharmaceutical excipient), or in yoghurts in order to provide it in a form that is more pleasant to consume, or with an art-known prebiotic in order to promote its growth, or in a form suitable for targeted release in the intestine were routine and conventional in the art at the time of the invention. For instance, see sections [0061], [0062], [0026], [0027] and [0054] to [0058]; and claims 7, 8, 16, 4 and 1 of Verdu de Bercik et al.  
	Papadimitriou et al. taught the importance of determining the real probiotic potential of new or candidate microbial strains and the identified need in the art for understanding the in vivo behavior of probiotics. Papadimitriou et al. taught selecting probiotics by actual testing of candidate strains or newly discovered strains on the target population. Furthermore, Papadimitriou et al. taught encapsulating to allow the targeted delivery of probiotic strains to different compartments of the GIT in an active state. See abstract; first paragraph under ‘Conclusion’ on page 20; paragraph bridging pages 19 and 20; and last sentence of the paragraph bridging pages 4 and 5.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide Barrett’s B. longum APC1472 in an art-known food composition suitable for oral administration with a prebiotic material, or a probiotic bacterium, or as a pharmaceutical composition with an excipient, or in a dried or encapsulated form to produce the instant invention. Given the teachings of Papadimitriou et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing Barrett’s B. longum APC1472 strain in a form suitable for studying its probiotic potentials in vivo in a target population by actual testing. 
	Claims 4-6 and 10-13 are prima facie obvious over the prior art of record.
Conclusion
19)	No claims are allowed.
Correspondence
20	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 
21)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
22)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

November, 2021